     Case 3:20-cv-01049-JAH-MSB Document 18 Filed 08/19/20 PageID.144 Page 1 of 2




1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                          SOUTHERN DISTRICT OF CALIFORNIA
8
9
     JOYCE CASE, individually and on            Case No.: 3:20-CV-01049-JAH-MSB
10   behalf of all others similarly situated,
11                                              CLASS ACTION
                         Plaintiff,
12
               v.                               ORDER GRANTING JOINT
13                                              MOTION TO SET FURTHER CASE
14   MERLIN ENTERTAINMENTS GROUP                DEADLINES AND TO VACATE THE
     U.S. HOLDINGS INC., a Delaware             HEARING DATE ON DEFENDANTS’
15   corporation; LEGOLAND
     CALIFORNIA, LLC, a Delaware limited        MOTION TO DISMISS
16   liability company; MERLIN
     ENTERTAINMENTS SHORT BREAKS Judge: Hon. John A. Houston
17   LLC, a Delaware limited liability
     company; MADAME TUSSAUDS                Ctrm: 13B
18   HOLLYWOOD LLC, a Delaware limited
     liability company; MADAME
19   TUSSAUDS SAN FRANCISCO LLC, a
     Delaware limited liability company; and
20   SAN FRANCISCO DUNGEON LLC,
21
                        Defendants.
22
23
24
25
26
27
28
                                            1
          Case v. Merlin Entertainments Group, Inc., Case No. 3:20-CV-01049-JAH-MSB
        ORDER GRANTING JOINT MOTION TO SET FURTHER CASE DEADLINES AND TO VACATE
                                THE HEARING DATE ON DEFENDANTS’ MOTION TO DISMISS
     Case 3:20-cv-01049-JAH-MSB Document 18 Filed 08/19/20 PageID.145 Page 2 of 2




1          Before the Court is the Parties’ Joint Motion to Set Further Case Deadlines and to
2    Vacate the Hearing Date on Defendants’ Motion to Dismiss. Having reviewed the Parties’
3    Joint Motion, and for good cause shown, the Parties’ Joint Motion is hereby GRANTED.
4    Accordingly, the Court hereby orders as follows:
5          1.    The hearing date on Defendants’ Motion to Dismiss Plaintiff’s Complaint
6                currently set for September 2, 2020 at 10:30 a.m. is hereby VACATED;
7          2.    Plaintiff shall file a First Amended Complaint on or before September 2,
8                2020;
9          3.    Defendants shall move to dismiss or otherwise respond to Plaintiff’s First
10               Amended Complaint on or before September 30, 2020;
11         4.    Plaintiff shall file her Opposition to Defendants’ anticipated Motion to
12               Dismiss the First Amended Complaint on or before October 21, 2020;
13         5.    Defendants shall file a Reply in Support of their anticipated Motion to
14               Dismiss the First Amended Complaint on or before November 4, 2020.
15
16
17 IT IS SO ORDERED.
18 DATED: August 19, 2020                        _______________________________
19                                               HON. JOHN A. HOUSTON
                                                 United States District Court Judge
20
21
22
23
24
25
26
27
28
                                            2
          Case v. Merlin Entertainments Group, Inc., Case No. 3:20-CV-01049-JAH-MSB
        ORDER GRANTING JOINT MOTION TO SET FURTHER CASE DEADLINES AND TO VACATE
                                THE HEARING DATE ON DEFENDANTS’ MOTION TO DISMISS
